DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 16-30 are pending as filed 27 September 2019.
Information Disclosure Statement
The IDS filed 1 October 2019 has been considered by the Primary Examiner.
Priority



The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 23 recites “wherein the crosslinking catalyst B1 is basic.” The instant specification recites only that the crosslinking catalyst B1 can be: (i) “the basic alkali metal compounds complexed with crown ethers or polyether alcohols that are known from EP 0 056 158 A and EP 0 056 159 A, for example complexed sodium or potassium carboxylates [spec., p. 20];” or “the combination of basic salts of alkali metals or alkaline earth metals as defined above with a polyether [spec., p. 22].” The specification does not provide antecedent basis of any and all catalysts having pH > 7.0 (see below).
Claim Interpretation
With respect to claim 16, the transitional phrase “containing” has been interpreted as equivalent to “comprising.” See MPEP § 2111.03(I).
With respect to claim 23, the Primary Examiner interprets the phrase “wherein the crosslinking catalyst B1 is basic” as meaning that the catalyst or component of composition B containing catalyst B1 has a pH > 7.0. 
Claim Objections
Claim 16 is objected to because of the following informalities:  there should be a colon at the end of the preamble after “containing the steps of.” Appropriate correction is required.
Claim 26 is objected to because it should, apparently, read:  
Claim 26 (Currently Amended)	The process as claimed in claim 16, wherein the polyisocyanate composition A is applied only to a portion of the surface covered by the B is applied only to a portion of the surface covered by the polyisocyanate composition A.	
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because the relationship between the “at least one crosslinking catalyst B1” and the “catalytic crosslinking of the polyisocyanate composition A.” This claim, as written does not require that the crosslinking catalyst B1 actually be the catalyst that catalytically crosslinks the polyisocyanate composition A. Based on the specification as a whole, it appears that this is Applicant’s intent, but the claim, as written, is open to other possibilities/relationships between catalyst(s) and catalytic cross-linking. Consequently the metes and bounds of the claim are impossible to determine.
Claim 24 is indefinite because it is unclear what, precisely “the composition” is referring back to. Is it composition A or composition B? It appears from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 28 recites the limitation “the reaction temperature” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitations “the sum of [the] free and reversibly blocked isocyanate groups “ and “the sum of the isocyanate-reactive groups” in the first and second lines of the claim. There is insufficient antecedent basis for the reference to free and reversibly blocked isocyanate group and isocyanate-reactive groups in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 19, 23-25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,133,397 A.



















With respect to claim 16, US ‘397 teaches a process comprising: (a) contacting a substrate with coating composition consisting essentially of at least one poly-NCO, a simultaneously prior to curing. Mixing of the poly-NCO and the cross-linking catalyst into the same composition it the epitome of simultaneous application of the two.
With respect to claim 19, US ‘397 teaches that the poly-NCO is preferable aliphatic [5:17-30]. The Primary Examiner interprets this as a fair teaching that all (100% by weight) of the poly-NCO is aliphatic, which anticipates the claimed “at least ≥ 50% by weight.”
With respect to claim 23, US ‘397 teaches, as catalyst, quaternary ammonium compounds and Mannich bases, which the Primary Examiner asserts are basic (i.e., pH > 7.0) [4:55-60].
With respect to claim 24, US ‘397 specifically teaches quaternary ammonium carboxylates [4:55-56].
With respect to claim 25, US ‘397 teaches blocked poly-NCO [5:31-51].
With respect to claim 26, in this embodiment where the compositions are applied simultaneously, it is inherent that any portion of the substrate covered by one composition will be covered by the other.
With respect to claim 30,  this is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). If a process limitation connotes specific structure and may be considered a structural limitation, however, that structure should be considered. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also In re Nordt Dev. Co., 881 F.3d 1371, 1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018). Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a non-obvious difference. MPEP § 2113(II). It is the Primary Examiner’s position that the structure implied by the process steps of claim is merely a surface having a cured coating of a catalytically cross-linked polyisocyanate (NCO) coating thereon. The layers of step (a) and step (b) in claim 16 do not remain distinct but, as the catalyst of one must interact and cross-link the NCO groups in the other, the result is a single, cross-linked film on the substrate. 
Specifically, US ‘397 teaches a product produced by a process comprising: (a) contacting a substrate with coating composition consisting essentially of at least one poly-NCO, a solvent, and a trimerization catalyst; and (b) heating the coating to a curing temperature for a curing time in order to cure the coating by trimerizing (i.e., cross-linking) at least some of the NCO groups to provide a heat-cured coating on the substrate [e.g., abstract]. It is the Primary Examiner’s position that this cured, trimerized (i.e., cross-linked) film is structurally identical to that resulting from the process of claim 16. As noted above, the burden is properly on Applicant to show a non-obvious difference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 20-22, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,133,397 A.
The teaching of US ‘397 vis-à-vis the simultaneous application of poly-NCO and catalyst compositions, followed by cross-linking to cure is detailed above.
With respect to claim 17, US ‘397 does not explicitly teach a specific application weight (g/m2). Nevertheless, the weight-per-unit-area of a coating material applied to a substrate is a result-effective variable: the amount must be sufficient to give the desired coverage and properties of the coating, but not so great as to be wasteful of materials of deleteriously affect subsequent processing or end-use. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the application weight (g/m2) by routine experimentation absent criticality. See MPEP § 2144.05. See also In re Applied Materials, Inc., 692 F.3d 1289 (Fed. Cir. 2012), 103 USPQ2d 2000 at 1296, regarding an Examiner’s rationale for holding a variable result-effective based on “basic engineering principle.”
With respect to claim 18, US ‘397 does not explicitly teach a specific degree (%) of cross-linking. Nevertheless, the degree of cross-linking is a result-effective variable affecting properties of the finished coating such as flexibility and hardness. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the degree of cross-linking by routine experimentation absent criticality. See above.
With respect to claim 20, it is well known in the coating art to repeat the application of a coating composition in order to build up a coating of a desired thickness. See e.g. US 4,398,346 A at 1:63-65 or WO 00/48806 A1 at 8:13-14.
With respect to claim 21, in the embodiment wherein the compositions are applied simultaneously, each composition is said to be applied as many times as the other. Consequently, as two applications of both includes application of any one “at least once,” the limitations of this claim are satisfied.
With respect to claim 22, US ‘397 teaches combinations of NCO [5:17-21 “and combinations thereof”], which reads on the each application’s containing “different isocyanates.”  
With respect to claim 27-28, US ‘397 teaches curing and cross-linking at elevated temperatures [8:4-11]. Nevertheless, it is well known in the coating art that curing time and temperature are result-effective variables affecting the degree of cross-linking and the time taken to achieve a desired degree of cross-linking. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the curing time and temperature by routine experimentation absent criticality. See above. Further, with specific respect to claim 28, US ‘397 teaches curing at 120-350°F (approx. 49-177°C). This curing, followed by a period of cooling to room temperature (approx. 25°C) to allow handling and further processing, reads on the claimed two-stage curing regime.
With respect to claim 29, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP § 2144.05(II)(A).  
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,133,397 A in view of US 5,578,346 A.
The teaching of US ‘397 vis-à-vis claims 16-30 is detailed above and incorporated herein again by reference. This reference teaches the application of a two-component (2K) composition wherein isocyanate and catalyst composition are mixed together prior to application [4:6-12]. This reference does not explicitly teach the application of one composition, followed by the other, followed by curing of both.
US ‘346 teaches a process for the application of 2K composition wherein one part contains a cross-linkable moiety and the other part contains a catalyst for cross-linking the moiety. A first coat which incorporates the catalyst which is applied onto the substrate and a second coat which incorporates the cross-linkable moiety [3:5-22] is applied onto the first coat. The second coat then obtains use of the catalyst from the first coat through catalyst migration or permeation in to the second coat [1:10-22]. Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of US ‘397 so as to apply the either the NCO-containing composition to the substrate first, followed by the catalyst-containing coating, or vice versa. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of eliminating the mixing step of the two compositions and the attendant time constrains associated with having to apply the mixed to the substrate before it reacts to too great a degree. Both US ‘397 and US ‘346 teach tertiary amine catalysts [US ‘397 @ 4:53 and US ‘346 @ 4:6-8]. Based on this, it is the Primary Examiner’s position that one of ordinary skill in the art would have had a reasonable expectation of at least a tertiary amine catalyst migrating from one coating to the other in US ‘397.
With specific respect to claim 21, wherein more than one layer of coating is desired (see claim 20) one composition is applied at least twice with the other applied, in-between, at least once.
With specific respect to claim 26, there is no requirement in either reference that the coating be applied to all of the substrate. Consequently, should the artisan desire to coat only a portion of the substrate, it would have been obvious to apply the second .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,573,812 A; US 5,578,345 A; US 5,580,610 A all disclose inventions similar (related) to US 5,578,346 A, cited above.
US 2009/0142600 A1 teaches the a multi-layer coating system comprising at least one layer a) comprising a coating composition a) comprising at least one NCO-functional compound and at least one thiol-functional compound, and at least one layer b) comprising an aqueous coating composition b) , wherein at least one layer a) and at least one layer b) have at least one common layer boundary, and wherein coating composition b) comprises a catalyst for the addition reaction of the at least one thiol-functional compound and the at least one NCO-functional compound [abstract]. This document is directed to the formation of a thio-urethane coating and there is no evidence that the catalyst causes cross-linking between any NCO functionalities (e.g. cyclic trimerization).
Delebecq, E.; Pascault, J.-P.; Boutevin, B.; Ganachaud, F. On the Versatility of Urethane/Urea Bonds: Reversibility, Blocked Isocyanate, and Non-Isocyanate Polyurethane. Chemical Reviews 2012, 113 (1), 80–118, is representative of the state of the art of NCO chemistry.
Arnold, R. G.; Nelson, J. A.; Verbanc, J. J. Recent Advances in Isocyanate Chemistry. Chemical Reviews 1957, 57 (1), 47–76, is also representative of the state of the art of NCO chemistry.













































Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
5 November 2021